The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the amendment filed on October 7, 2022.

Claims 1-23 are pending. Claim 2 is currently amended.  

The rejection of claim 2 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph
is withdrawn in view of Applicant’s amendment. 

The indicated allowability of claims 1-23 are withdrawn in view of the newly discovered references  discussed below.

Terminal Disclaimer
The terminal disclaimer filed on October 7, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending Application No. 17/175,236  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 1-23 are not enabled in the first step of hydrolyzing chitosan when the pH is 2.61 as shown in Comparative Example 2 of the specification at pages 27-28 because no capsules were formed at the recited pH condition. Please note that independent claim 1 recites “a pH of 6.5 or less” (see claim 1, line 4), independent claim 2 recites  “a pH of 2 to pH 6.5” (see claim 2, lines 5-6) and independent claim 11 recites “a pH of 6.5 or less, or even less than pH 6.5” (see claim 11, lines 4-5), and all claims include the pH of 2.61 where no capsules were formed. Hence, one of ordinary skill in the art will not be able to make and/or use the claimed invention within the full scope of the instant claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al. (CN 102258967-A), hereinafter “Yuan” in view of Dihora e al. (WO 2017/218880-A1), hereinafter “Dihora.”
	Regarding claims 1-3, 7 and 9, Yuan teaches a chitosan hollow microcapsule and preparation method thereof, wherein the method comprises dissolving 1-20 parts of chitosan or its derivatives in 100-600 parts of 0.05-1 mol/L organic weak acid to obtain an aqueous solution, mixing the aqueous solution  with 0.1-1 mol/L metal salt solution via mechanical dispersion or pressure method, adding 1-10 parts of crosslinking agent, reacting at 30-60° for 0.5-5 h, filtering, washing, washing with 0.01-1 mol/L strong acid (e.g., HCl, H2SO4) solution, 0.01-1 mol/L strong base (NaOH and/or KOH) solution, and water, and drying to give the microcapsule. The metal salt contains the salt of Pd, Au, Hg, Pt, Pb, Zn, Ag, Ni, Cu, Cd, Co, Mn, Fe and/or Cr. The crosslinking agent is selected from among aldehyde, acid anhydride, isocyanate, acyl chloride, propylene oxide group compd., polyethylene glycol compd., and/or crown ether. The hollow microcapsule has spheric shape, a particle size of 100 nm to 1 mm, a capsule wall thickness of 30 nm to 10 μm, narrow particle size distribution, good heat resistance, low density, large specific surface area, and good surface permeation ability (see English Abstract). Some examples of the organic weak acid  are formic acid, acetic acid, acrylic acid and citric acid (see paragraph [0012] of the English translation).  Yuan also teaches that the chitosan is deacetylated to greater than 80% (see paragraph [0008] of the English translation). In Embodiment 3, Yuan teaches that 2g of o-hydroxylpropyl chitosan which is dissolved in 300 ml of 0.5mol/L acrylic acid (deacetylation degree of the chitosan is 88%), is added to a mixed solution of isooctane and cyclohexane (both of which read on the benefit agent) which further contains emulsifier, adding manganese chloride solution under mechanical stirring, after 10 min, adding 2 g formaldehyde solution and 1g toluene diisocyanate, reacting for 4h under condition of 45oC, filtering the product, several washing steps to obtain hollow microcapsules having an average diameter of 5 µm and a wall thickness of 0.1 µm (see paragraphs [0032]-[0033]). Yuan, however, fails to disclose the aqueous acidic medium having a pH of 6.5 or less, or a pH of 2 to pH 6.5 and the hydrolyzing step of the chitosan at a temperature of at least 45oC for at least one hour as recited in independent claims 1 and 2; and  drying the slurry by spray drying as recited in claim 7. 
	It is known from Dihora that an aqueous clear solution of chitosan is obtained by, in one example, adding 14 grams of Acetic Acid and 26.7 grams of HCl to 1945 grams of water at 85oC, next 60 grams of chitosan is added and mixed for 60 minutes at 85oC to achieve a clear homogeneous solution (see paragraph [00196). Dihora also teaches drying similar emulsion by spray drying (see paragraph [00196]). 
	Considering that Yuan teaches that the chitosan is dissolved in 100 to 600 parts of 0.05 to 1 mol/L of the organic weak acid, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the aqueous acidic medium to have a pH within those recited, e.g., a 1M solution of acetic acid has a pH of 2.4 (see Wikipedia).
	It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to prepare the dissolved chitosan of Yuan by mixing at 85oC for 60 minutes because it is known from Dihora that this procedure would achieve a clear homogeneous solution, i.e., hydrolyzed chitosan.   
	It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to dry the resulting microcapsules of Yuan by spray drying because this is one means of drying similar particles as taught by Dihora. 
	Regarding claim 4, Yuan in view of Dihora teaches the features as discussed above. Yuan in view of Dihora, however, fails to specifically disclose that the chitosan is depolymerized to an average size of 95 kDa or less.
	Considering that Yuan in view of Dihora teaches similar method steps and similar components in making microcapsules as discussed above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the chitosan to be depolymerized within those recited. 
	Regarding claims 5 and 8, Yuan in view of Dihora teaches the features as discussed above. Yuan in view of Dihora, however, fails to specifically disclose that the chitosan is at least 21 wt% based on the weight of the shell as recited in claim 5; and the ratio of the hydrolyzed chitosan to the isocyanate as recited in claim 8.
Considering that Yuan teaches 1 to 20 parts chitosan and 1 to 10 parts cross-linking agent like toluene diisocyanate, which produces the shell of the microcapsules, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
Regarding claims 6 and 10, Yuan in view of Dihora teaches the features as discussed above. Yuan in view of Dihora, however, fails to specifically disclose that the population of the microcapsules comprises an aqueous slurry having residual hydrolyzed chitosan in the slurry as recited in claim 6; and the microcapsules fracture upon drying, releasing the core as recited in claim 10. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the resulting product of Yuan in view of Dihora to exhibit similar properties because similar method steps and similar components in making microcapsules have been utilized, hence, would behave similarly. 
	Regarding claims 11-23, Yuan in view of Dihora teaches the features as discussed above. As discussed above,  Yuan teaches that the hollow microcapsule has a particle size of 100 nm to 1 mm, for example 5 µm and a wall thickness of 0.1 µm.  Yuan in view of Dihora, however, fails to specifically disclose the chitosan being first hydrolyzed in an acidic medium at a pH of 6.5 or less, and a temperature of at least 45oC for at least one hour, the shell comprises at least 21 wt% hydrolyzed chitosan, and the shell degrades at least 40% in at least 14 days as recited in independent claim 11;  the ratio of the polyisocyanate to hydrolyzed chitosan as recited in claim 13;  the percent of the shell based on the weight of the microcapsule as recited in claim 14; and the properties of the microcapsule as recited in claims 16, 21-23.
	Firstly, please note that claims 11-23 are considered as product-by-process claims, hence, any difference imparted by the product by process limitations would have been obvious to one having ordinary skill in the art at the time the invention was made because where the examiner has found a substantially similar product as in the applied prior art, the burden of proof is shifted to the applicant to establish that their product is patentably distinct, not the examiner to show the same process of making, see In re Brown, 173 USPQ 685 and In re Fessmann, 180 USPQ 324.
	Secondly, it would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to prepare the dissolved chitosan of Yuan by mixing at 85oC for 60 minutes because it is known from Dihora that this procedure would achieve a clear homogeneous solution, i.e., hydrolyzed chitosan.   
	With respect to the pH of the aqueous acidic medium, considering that Yuan teaches that the chitosan is dissolved in 100 to 600 parts of 0.05 to 1 mol/L of the organic weak acid, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the aqueous acidic medium to have a pH within those recited, e.g., a 1M solution of acetic acid has a pH of 2.4 (see Wikipedia).
With respect to the  amount of the hydrolyzed chitosan in the shell and the ratio of the hydrolyzed chitosan to the isocyanate, considering that Yuan teaches 1 to 20 parts chitosan and 1 to 10 parts cross-linking agent like toluene diisocyanate, which produces the shell of the microcapsules, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
With respect to the amount of the shell based on the weight of the microcapsule,  considering that Yuan teaches a 5 µm microcapsule particle size and 0.1 µm wall thickness,  the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
	Regarding the properties of the microcapsules, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the resulting product of Yuan in view of Dihora to exhibit similar properties because similar method steps and similar components in making microcapsules have been utilized, hence, would behave similarly. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references are considered cumulative to or less material than those discussed above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                    /LORNA M DOUYON/                                                                                    Primary Examiner, Art Unit 1761